DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for RCE and submission with set of claims  date 5/23/22. Claims 7-8,12-14, 16 and 18 have been cancelled. Claims 1-6, 9-11, 15 , 17 and 19.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
  
Allowable Subject Matter
Claims 1-6,9-11, 15, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 1;
scan for a WUR discovery frame from another access point during a period in which the communication apparatus itself is not performing transmission processing to provide a WUR service; collect, based on a scan result of the scan for the WUR discovery frame, information related to a WUR of the other access point; and notify the terminal of the collected information related to the WUR of the other access point, before the terminal connects to the communication apparatus, wherein the communication with the terminal that has the WUR function at least includes communication for transitioning a terminal from a power saving state to a normal state.
As recited by claim 15;
scanning for a WUR discovery frame from another access point during a period in which the communication apparatus itself is not performing transmission processing to provide a WUR service; collecting, based on a scan result of the scanning, information related to the WUR of the other access point; and notifying the 
terminal of the collected information related to the WUR of the other access point, before the terminal connects 
to the communication apparatus, wherein the communication with the terminal that has the WUR function at least includes communication for transitioning a terminal from a power saving state to a normal state.
As recited by claim 17;
scanning for a WUR discovery frame from another access point during a period in which the communication apparatus itself is not performing transmission processing to provide a WUR service; -4- collecting, based on a scan result of the scanning, information related to the WUR of the other access point; and notifying the terminal of the collected information related to the WUR of the other access point, before the terminal connects to the communication apparatus, wherein the communication with the terminal that has the WUR function at least includes communication for transitioning a terminal from a power saving state to a normal state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WANG et al ( US 20200344695) discloses Methods and apparatuses are described herein for rediscovery and medium access for wake-up radios. For example, a wireless transmit receive unit (WTRU) may receive, via a first transceiver, a frame that includes a wake-up radio (WUR) operation element having a first counter value. The WTRU may deactivate the first transceiver and activate a second transceiver, wherein the first transceiver enters into a doze state and the second transceiver is in an awake state. The WTRU may then receive, via the second transceiver in the awake state, a WUR frame that includes a second counter value indicating an update of a plurality of basic sewer set (BSS) parameters associated with the first transceiver. On a condition that the second counter value is different than the first counter value, the WTRU may activate the first transceiver to update the plurality of BSS parameters, wherein the first transceiver enters into an awake state.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be 
directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on 
Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached at telephone number (571)270-7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647